UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Crosstex Energy, Inc. ————— (Name of Issuer) Common Stock, $0.01 par value ————— (Title of Class of Securities) 22765Y 10 4 ————— (CUSIP Number) with a copy to: David C. Kuehl c/o Lubar & Co., Incorporated 700 North Water Street, Suite 1200 Milwaukee, Wisconsin 53202 (414) 291-9000 ————— (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) December 31, 2008 ————— (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [X] *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 22765Y 10 4 1. Names of Reporting Person Sheldon B. Lubar I.R.S. Identification Nos. of Above Person (Entities Only) 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[] 3. SEC Use Only 4. Source of Funds PF and OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[] 6. Citizenship or Place of Organization USA 7. Sole Voting Power 22,751(See Item 5) NUMBER OF SHARES BENEFICIALLYOWNED BY EACH 8. Shared Voting Power 2,453,421(See Item 5) REPORTING PERSON WITH 9. Sole Dispositive Power 22,751(See Item 5) 10. Shared Dispositive Power 2,453,421(See Item 5) 11. Aggregate Amount Beneficially Owned by Each Reporting Person 2,476,172(See Item 5) 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares[] (See Item 5) 13. Percent of Class Represented by Amount in Row (11) 5.3% (See Item 5) 14. Type of Reporting Person IN 2 CUSIP No. 22765Y 10 4 1. Names of Reporting Person David J. Lubar I.R.S. Identification Nos. of Above Person (Entities Only) 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[] 3. SEC Use Only 4. Source of Funds PF and OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[] 6. Citizenship or Place of Organization USA 7. Sole Voting Power 0(See Item 5) NUMBER OF SHARES BENEFICIALLYOWNED BY EACH 8. Shared Voting Power 2,453,421(See Item 5) REPORTING PERSON WITH 9. Sole Dispositive Power 0(See Item 5) 10. Shared Dispositive Power 2,453,421(See Item 5) 11. Aggregate Amount Beneficially Owned by Each Reporting Person 2,453,421(See Item 5) 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares[] (See Item 5) 13. Percent of Class Represented by Amount in Row (11) 5.3% (See Item 5) 14. Type of Reporting Person IN 3 Item 1. Security and Issuer This Schedule 13D relates to the Common Stock, par value $0.01 per share ("Issuer Common Stock"), of Crosstex Energy, Inc., a Delaware corporation (the "Issuer").The address of the principal executive offices of the Issuer is 2501 Cedar Springs, Dallas, Texas 75201. Item 2. Identity and Background (a)
